DETAILED ACTION
This is in response to applicant’s amendment/response filed on 12/23/2021, which has been entered and made of record. Claim(s) 17-20, 23-27, 30-32 and 36 have been amended. Claim(s) 17-36 are pending in the application. The claim objects to claims 17, 23, 24, and 31 are withdrawn in view the amendment. The claim rejections under35 U.S.C. 112(b) to claim(s) 19-21, 23, 26-28, 30, 36 are withdrawn in view of the amendment. The double patenting rejection is withdrawn in view of the approved terminal disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10861211, 10013787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 22, 24, 29, 31, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding et al. (US 20090066700) in view of Lim et al. (US 20090153554).
A method comprising: obtaining sensor data of a face of a user having a first expression (Harding, “[0003] At least one motion picture camera, and typically several motion picture cameras, is used to capture the movement of the actor and corresponding motion capture markers to a series of picture frames. [0042] An initial image is captured of the physical actor in a predetermined pose or predetermined expression. The predetermined expression may be, for example, a rest pose in which the physical actor is substantially expressionless”. Therefore, expressionless corresponds to a first expression); 
obtaining a user-specific expression model representative of the face of the user based on the sensor data (Harding, “[0044] In one embodiment, the virtual reference 242 can be generated using Non-Uniform Rational B-Splines (NURBS) to produce a mathematical representations of the 3-D geometry corresponding to the physical head. [0106] The animator can proceed to block 710 and can determine an animation model for the virtual actor. In some embodiments, the virtual actor can be defined to be substantially a likeness of the physical actor”); 
determining expression parameters (weights or control values) for the user having a second expression, wherein the expression parameters are applied to the user-specific expression model to reflect the second expression (Harding, “[0051] The motion capture data 210 for captured images other than the predetermined expressions are coupled to the weight solver 230. [0054] In one embodiment, the weight solver 230 can be configured to determine control values, such as relative weights or blend shape weights, for each frame of motion capture data 210. The weight solver 230 can be configured to produce a set of weights or control values based on a performance metric such that the virtual markers substantially match or otherwise .
On the other hand, Harding fails to explicitly disclose but Lim discloses calculating animation parameters for a digital character representing the user using the expression parameters and a representation of a pre-defined animation of a generic digital character; and animating the digital character representing the user based on the animation parameters (Lim, “[0018] Referring to FIG. 1, a method for producing a 3D facial animation comprises: steps S100, S200 and S201 of producing a representative point focusing on a major expression producing element in a 3D standard facial model; step S202 of producing a statistical feature-point model of various facial expressions of different people in the 3D standard facial model in which the representative joint is produced; step S203 of tracking facial expressional changes of the single facial video stream and moving/changing each feature-point of the statistical feature-point model; steps S204 and 205 of calculating a rotation/movement transformation coefficient of the representative joint corresponding to a variation of the feature-point of the 3D standard facial model; and step S206 of applying the calculated rotation/movement transformation coefficient, to produce the 3D facial animation. [0020] When the facial expressions of a performer is shot by a single video camera in step S100, a representative joint producing unit reads a pre-stored 3D Joint-Skeleton standard facial model in step S200”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Harding and Lim. That is, using the expression parameters (weights or control values) of Harding as input to produce the 3D facial animation of 
Regarding claim(s) 24, it recites similar limitations as claim 17, except that it further recites “A non-transitory computer readable medium comprising computer readable code executable by one or more processors”.
Harding further discloses A non-transitory computer readable medium comprising computer readable code executable by one or more processors (Harding, “[0072] The facial animation apparatus 200 can be implemented, for example, as distinct hardware modules, configured as one or more processor readable instructions implemented as software stored in storage devices and executed on one or more processors 260, or configured as some combination thereof”).
Regarding claim(s) 31, it recites similar limitations as claim 17, except that it further recites “one or more processors; and one or more computer readable media comprising computer readable code executable by the one or more processors”.
Harding further discloses one or more processors; and one or more computer readable media comprising computer readable code executable by the one or more processors (Harding, “[0072] The facial animation apparatus 200 can be implemented, for example, as distinct hardware modules, configured as one or more processor readable instructions implemented as software stored in storage devices and executed on one or more processors 260, or configured as some combination thereof”).
Regarding claim 22, Harding in view of Lim discloses The method of claim 17.
Harding further discloses wherein the expression parameters comprise blendshape weights associated with expression characteristics (Harding, “[0054] The weight solver 230 
Regarding claims 29, 35, they are interpreted and rejected under the same reason as claim 22.
Claim 18, 23, 25, 30, 32, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding et al. (US 20090066700) in view of Lim et al. (US 20090153554), and further in view of Farrer et al. (US 20120176379).
Regarding claim 18, Harding in view of Lim discloses The method of claim 17.
On the other hand, Harding in view of Lim fails to explicitly disclose but Farrer discloses wherein the sensor data comprises a 2D image and a 3D depth map (Farrer, “[0043] As is described above, the output of the 3-D camera 104 comprises a series of frames (indexed by n=1, 2, . . . , N), for example, at 24 or 30 frames per second. The resulting frames can include a sequence of 2-D intensity images q.sup.n(x, y) 108 (e.g., a gray scale intensity image) and a sequence of depth maps z.sup.n(x, y) 106 that provide 3-D information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Farrer into the combination of Harding and Lim. That is, applying the 2D image and depth image of Farrer to the image data of Harding and Lim. The motivation/ suggestion would have been A two-dimensional mesh animation is determined 
Regarding claims 25, 32, they are interpreted and rejected under the same reason as claim 17.
Regarding claim 23, Harding in view of Lim and Farrer discloses The method of claim 18.
Harding further discloses determining a set of the blendshape weights associated with a generic expression model based on at least the frames of motion capture data (Harding, “[0054] The weight solver 230 can be configured to determine the relative weights applied to each of the facial states in the animation library 240 that combine to reproduce the facial expression represented by the motion capture data. In one embodiment, the weight solver 230 can be configured to determine control values, such as relative weights or blend shape weights, for each frame of motion capture data 210. [0055] For each frame of motion capture data, the weight solver 230 can be configured to find the set of weight values, e.g. blend shape weight values, that align the virtual markers with the motion capture data.” Therefore, since the appearance of the virtual NURBS head model need not be identical to the appearance of the physical model, the virtual NURBS head model represents to a generic person).
On the other hand, Harding in view of Lim fails to explicitly disclose but Farrer discloses the motion data comprises a first series of 2D images and a first series of 3D depth maps (Farrer, “[0007] A two-dimensional mesh animation is determined based on motion tracking in the acquired images. The two-dimensional mesh animation is then combined with the depth maps to form three-dimensional mesh animation suitable for rendering. [0043] As is described 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Farrer into the combination of Harding and Lim, to include all limitations of claim 23. That is, applying the 2D image and depth image of Farrer to the image data of Harding and Lim, in order to determine a set of blendshape weights. The motivation/ suggestion would have been A two-dimensional mesh animation is determined based on motion tracking in the acquired images. The two-dimensional mesh animation is then combined with the depth maps for form three-dimensional mesh animation suitable for rendering (Farrer, abstract).
Regarding claims 30, 36, they are interpreted and rejected under the same reason as claim 23.
Claim 19, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding et al. (US 20090066700) in view of Lim et al. (US 20090153554) and Farrer et al. (US 20120176379), and further in view of Yuan et al. (US 20120038751).
Regarding claim 19, Harding in view of Lim and Farrer discloses The method of claim 18.
On the other hand, Harding in view of Lim and Farrer fails to explicitly disclose but Yuan discloses wherein the 3D depth map is obtained using a real-time depth sensor (Yuan, “[0004] Another technique to construct a seeing display utilizes 3D depth cameras to capture the 3D depth map of objects in front of the display in real time”).

Regarding claim 26, it is interpreted and rejected under the same reason as claim 19.
Claim 20, 27, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding in view of Lim and Farrer, and further in view of Anguelov et al. (US 20080180448).
Regarding claim 20, Harding in view of Lim and Farrer discloses The method of claim 18.
On the other hand, Harding in view of Lim and Farrer fails to explicitly disclose but Anguelov discloses wherein determining animation parameters comprises decoupling the second expression into a rigid motion and a non-rigid motion of the user, wherein the rigid motion is associated with a movement of a position of the face of the user, and wherein the non-rigid motion is associated with a change in expression of the muscles of the user (Anguelov “[0006] The pose deformation component of the model is acquired from a set of dense 3D scans of a single person in multiple poses. A key aspect of the pose model is that it decouples deformation into a rigid and a non-rigid component. The rigid component of deformation is described in terms of a low degree-of-freedom rigid body skeleton. The non-rigid component captures the remaining deformation such as flexing of the muscles”). 

Regarding claim(s) 27, 33, they are interpreted and rejected under the same reason as claim 20.
Claim 21, 28, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding in view of Lim and Farrer, and further in view of Anguelov et al. (US 20080180448) and Venkatesan et al. (US 20110249864).
Regarding claim 21, Harding in view of Lim, Farrer and Anguelov discloses The method of claim 20.
On the other hand, Harding in view of Lim and Farrer, Anguelov fails to explicitly disclose but Venkatesan discloses wherein the rigid motion is determined, at least in part, on the 3D depth map (Venkatesan, “[0010] In one embodiment, said image processing means is adapted for determining said three-dimensional motion characteristic based on a difference in coordinates of corresponding points on said depth maps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Venkatesan into the combination of Harding, Lim and Farrer, Anguelov, to include all limitations of claim 21. That is, applying the decoupling deformation of Venkatesan to the user face of Harding, Lim and Farrer, Anguelov. The motivation/ suggestion would have been to provide a system and method for measurement of 
Regarding claim(s) 28, 34, they are interpreted and rejected under the same reason as claim 21.
Response to Arguments
The claim objects to claims 17, 23, 24, and 31 are withdrawn in view the amendment. The claim rejections under35 U.S.C. 112(b) to claim(s) 19-21, 23, 26-28, 30, 36 are withdrawn in view of the amendment. The double patenting rejection is withdrawn in view of the approved terminal disclaimer.
The remaining of applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
The applicant submits: nothing in Harding discloses using the virtual model to determine animation parameters, along with a generic expression model. Harding is silent regarding any expression model that is specific to a user for which expression parameters are determined. As such, the claimed user-specific expression model is not taught by the virtual model of Harding (Remarks, page 8, 3rd paragraph).
The examiner respectfully disagrees. As addressed in the claim mapping above, “calculating animation parameters for a digital character representing the user using the expression parameters and a representation of a pre-defined animation of a generic digital character; and animating the digital character representing the user based on the animation parameters” is taught by Lim rather than Harding. Harding discloses “[0042] An initial image is captured of the physical actor in a predetermined pose or predetermined expression. The predetermined expression may be, for example, a rest pose in which the physical actor is 
The applicant submits: Lim fails to describe calculating animation parameters for a digital character representing the user using the expression parameters for the user-specific expression model. That is, the rotation and movement coefficients of Lim are applied to a generic model, whereas the claims are associated with a user-specific model. Moreover, Lim fails to disclose a representation of a pre-defined animation of a generic digital character (Remarks, page 8, 4th paragraph).
The examiner respectfully disagrees. Lim discloses “[0007] It is, therefore, an object of the present invention to provide a method and system for producing a 3D facial animation by tracking the facial expressions of a performer photographed using a single video camera by an algorithm of feature-points, and rotating and moving a joint in an existing 3D standard facial model, without depending on a special modeler or an expensive facial motion capture system”. Therefore, referring to fig.1 and details in paragraph [0018], 3D standard facial model corresponds to a generic digital character, and the animation parameters correspond to movements of the feature points of a performer. Lim further discloses “[0021] The 3D standard facial model comprises bones in a hierarchical structure and a number of joints and weight. Each joint is an end point between the bones and the weight indicates the extent to which each joint influences vertexes around the joint. The coordinates of the vertexes influenced by each joint are re-calculated according to the rotation/movement transformation of each joint, to control the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            2/28/2022